Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of claims 1, 2, 4-9 in the reply filed on 2/27/19 is acknowledged.  The traversal is on the ground(s) that the device is functional when used together.  This is not found persuasive because the device in claim is a measuring device that can be used independently and does not need other a game board or other playing pieces to function. With respect to method of playing, examiner takes the position that a game can be played by mutually agreeing on any rules by users.
The requirement is still deemed proper and is therefore made FINAL.

Claim status
3.	Claims 1, 2, 4-9: game board apparatus elected for examination.
	Claims 3, 10-15: withdrawn as non-elected with traverse.
	Claim 16:	Canceled by applicant (see remarks page 8, dated 5/10/19). Examiner notes that the clean copy submitted on 05/10/2019 continues to include claim 16 and is being canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the game playing system (?) data (?)" in claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim1 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The paragraph “wherein the game …portability” is run-on and unclear. Claim is unclear how a game playing surface is both permanently markable and erasable too, using an erasable marking element. Claim also generalizes the use of polypropylene film being used for constructing “the game playing components” thereby meaning all of the claimed game components including playing pieces, cards and container are constructed from polypropylene, is unclear. It is unclear/unlikely that the playing pieces that are used as markers, the measuring device and container for storage are constructed of polypropylene film. It is unclear what component adheres to what component and by what adhering means.  Applicant must correct and not generalize the statement for all game components not defined in the disclosure. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1, 7, 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbiaux (5000460) in view of anyone of Stocking (2008/0207087A1) or Alonso (4598832), and further in view of Budryk (8100697).
Claim 1:	Barbiaux teaches an amusement and teaching apparatus, specifically a board-type game for a plurality of players, comprising: 
a playing field surface (10) having a measureable graphic (Fig.3, 4) with a plurality of demarcated regions (Fig.3, 4); 
a measuring device (40) that measures distance ( Fig.10) between the plurality of demarcated regions on the playing field surface graphic; 
a plurality of playing pieces (62), each characterized by a different erasable (63) color element (4:20-21, colored pencils 62), that mark game play; 
a first plurality of playing cards (example:63), characterized by a first type corresponding to a demarcated region; 
a second plurality of playing cards (example:64) characterized by a second type different than the first type and corresponding to a demarcated region; 
a third plurality of playing cards (example:61, 62) characterized by a third type different than the first type and the second type; 
a game guide (50, 51, 52), rules (15) and log (30, 31) comprising the game playing system data (information on 30, 31 can be treated as system data); 


Barbiaux does not teach a game container that can be used for storage and transportation.
Stocking teaches game container (1) that can be used for storage and transportation.
Alternatively Alonso teaches a system of storing and transportation (Fig.6-7). 
The art area of amusement is long known to package articles for storage and transportation to promote the amusement kit/apparatus. In order to properly secure and transport it would have been obvious to package all kit/apparatus articles in a container. One of ordinary skills in art before the effective filing date of invention would have suggested providing a storage container for securely transport amusement apparatus/kit.
Barbiaux teaches the game board (10) is repeatedly used because it is erasable and thereby it can be treated as durable. Barbiaux game apparatus is also fully capable of being transported from place to place.  
Applicant may still argue that Barbiaux does not explicitly teach polypropylene film characterized by the properties of durability, flexibility, adherence ability, permanent and erasable mark ability and portability to enable efficient game play and teaching.
The examiner takes the position that the limitations in the manner it is claimed is being treated as inherent properties of “polypropylene film”.   
Examiner takes the position that the polypropylene film is a known material available in the amusement art area and the material is characterized by all the claimed properties 
Budryk teaches an apparatus for teaching having writing surface having polypropylene film (117, 8:53-9:31) characterized by the properties of durability, flexibility, adherence ability, permanent and erasable mark ability and portability to enable efficient game play and teaching.
As stated above the polypropylene film is known and used for its properties and would have been obvious to be used for writing. One of ordinary skills in art before the effective filing date of invention would have suggested constructing game components including graphics with polypropylene film.
The applicant might argue that the cards as referenced in Turner do not teach the card indicia as claimed.
 Examiner takes the position that any difference from the claimed card are treated as printed matter or rules for playing. 
The examiner indicates that the indicia on game articles are treated as rules or printed matter and do not add any structure to the apparatus in claim. 
Examiner takes the position that in an apparatus claim, limitations directed to the inherent functional characteristics of a particular structure must create a structural distinction between the claimed subject matter and the prior art (see In re Schreiber, 128 F.3d 1473, 1478, Fed. Cir.1997). If a prior art structure can function or be used in the manner recited in the claim the claim will read on the prior art even if there is no express mention of that capability, because it would be inherent. 
The distinction created by associating a particular set of rules with a game board or pieces is not the one that changes the structure of the game board or piece, but only in the mind of players. Those instructions do not change the structure of the game board. 
Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381. Gulack indicates that no patentable weight is given to the printed matter unless there is an unobvious functional relationship between printed matter and the substrate. The applicant may argue that the claimed indicia are functional because they indicate rules. The examiner takes the position that even if they may have functional relationship to the game board they are “not unobvious relationship”.
 Examiner also takes the position that any differences residing in meaning and information conveyed by printed matter are not considered patentable subject matter ex parte Breslow 192 USPQ 431. In order to convey a desired message it would have been obvious to print any suitable printing on the game articles.
One of ordinary skills in art at the time the invention was made would have suggested printing any suitable instructional indicia to convey a desired message.

Claim 7:	Barbiaux teaches wherein the third plurality of playing cards (61, 62) is identified on the first side as a chance bonus and penalty type (61) and characterized 
Claim 8:	Barbiaux does not teach wherein said portable storage container comprises a plurality of separately sealable cylindrical compartments.  Alonso teaches wherein said portable storage container comprises a plurality of separately sealable cylindrical compartments (Fig.4-7).
The art area recognizes storing articles separately sealed for easily managing articles and in selected shape of containers as a choice of the manufacturers. In order to easily manage game pieces without mixing up with other articles it would have been obvious to use separately sealable compartments. Further in order to make the game package appeal to potential users it would have been obvious to use any suitable shaped storage. One of ordinary skills in art before the effective filing date of invention would have suggested said portable storage container comprises a plurality of separately sealable cylindrical compartments.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbiaux (5000460) in view of anyone of Stocking (2008/0207087A1) or Alonso (4598832), and further in view of Budryk (8100697) as in claim 8 and further in view of Cudzik (3844443) and Jones (5873570).
Claim 9:	Alonso also teaches wherein the plurality of separately sealable compartments comprise three attachable cylinders (Fig.6) dimensioned to store the elements of the board-type game and 

Limitations are again choice of the device maker and in order to store articles it would have been obvious to include as many compartments and screw sealing. One of ordinary skills in art before the effective filing date of invention would have suggested using commonly known and used configuration including screw sealing of containers.
 With respect to helical thread Cudzik teaches an age old method of using helical threads for quick release (2:32-35). The art area of mechanical engineering has long used helical threads for quick release on containers and would have been obvious. One of ordinary skills in art before the effective filing date of invention would have suggested configuring helical threads for quick release of containers from the joint.
With respect to lightweight material and flexible handle, Jones teaches a container made of plastic known to be light weight and flexible handle for easy carrying of the container. Limitations are again choice of the device maker and would have been obvious. One of ordinary skills in art before the effective filing date of invention would have suggested modifying the apparatus for lightweight material, and flexible handle for easy carry.    
Claim 2, 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbiaux (5000460) in view of Stocking (2008/0207087A1) and Budryk (8100697) as in claim 1 and further in view of Escott (4887818).
Claim 2:	Barbiaux combination teaches all limitations except that it does not teach wherein said playing field surface graphic is a world map configured to the particular indices of the measuring device and constructed to enable measuring and marking a 
Escott teaches a teaching apparatus including graphics of world map (12) having a theme of measurable distances (2:37-40). The art area recognizes amusement devices are used for education purposes. In order to teach world geography it would have been obvious to modify the graphic and include world map. One of ordinary skills in art before the effective filing date of invention would have suggested any suitable theme to teach users including world geography.
Claim 4:	Barbiaux combination teaches all limitations except that it does not teach wherein the first type of the first plurality of playing cards is a choice destination type; and, wherein each of the first plurality of playing cards of the destination type identify one or more of the plurality of demarcated regions of the playing field surface on the first side. 
Escott teaches a first type of the first plurality of playing cards (24) is a choice destination type; and, wherein each of the first plurality of playing cards of the destination type identify one or more of the plurality of demarcated regions (Fig.4) of the playing field surface on the first side.
Examiner takes the position that any difference from the claimed card are treated as printed matter or rules for playing. 
The examiner indicates that the indicia on game articles are treated as rules or printed matter and do not add any structure to the apparatus in claim. 
Examiner takes the position that in an apparatus claim, limitations directed to the inherent functional characteristics of a particular structure must create a structural 
The proper weight to be given to rules of play associated with a game is discussed in Ex Parte Gwinn, 112 USPQ 439. A game board apparatus can be used to meet each of the rules even by simply agreement of players. The distinction created by associating a particular set of rules with a game board or pieces is not the one that changes the structure of the game board or piece, but only in the mind of players. Those instructions do not change the structure of the game board. 
Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381. Gulack indicates that no patentable weight is given to the printed matter unless there is an unobvious functional relationship between printed matter and the substrate. The applicant may argue that the claimed indicia are functional because they indicate rules. The examiner takes the position that even if they may have functional relationship to the game board they are “not unobvious relationship”.
 Examiner also takes the position that any differences residing in meaning and information conveyed by printed matter are not considered patentable subject matter ex parte Breslow 192 USPQ 431. In order to convey a desired message it would have been obvious to print any suitable printing on the game articles.
.
Claim 4, 5, 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbiaux (5000460) in view of Stocking (2008/0207087A1), Budryk (8100697) and Escott (4887818) as in claim 2 and further in view of Turner (5013048)
Claim 4, 5, 6:		Barbiaux combination teaches all limitations except that it does not teach a first and a second cards with a first and second sides having information about destination and value related indicia. 
Turner teaches a first card (Fig.2a-2b) having a first side with destination (Australian rock) and a second side having a currency value ($200). Turner teaches a second card (Fif.3a-3b) having a first side having chance types (Fig.3b) and a second side having values (Fig.3a).
The applicant might argue that the cards as referenced in Turner do not teach the card indicia as claimed. 
Examiner takes the position that any difference from the claimed card are treated as printed matter or rules for playing. 
The examiner indicates that the indicia on game articles are treated as rules or printed matter and do not add any structure to the apparatus in claim. 
Examiner takes the position that in an apparatus claim, limitations directed to the inherent functional characteristics of a particular structure must create a structural distinction between the claimed subject matter and the prior art (see In re Schreiber, 128 F.3d 1473, 1478, Fed. Cir.1997). If a prior art structure can function or be used in 
The proper weight to be given to rules of play associated with a game is discussed in Ex Parte Gwinn, 112 USPQ 439. A game board apparatus can be used to meet each of the rules even by simply agreement of players. The distinction created by associating a particular set of rules with a game board or pieces is not the one that changes the structure of the game board or piece, but only in the mind of players. Those instructions do not change the structure of the game board. 
Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381. Gulack indicates that no patentable weight is given to the printed matter unless there is an unobvious functional relationship between printed matter and the substrate. The applicant may argue that the claimed indicia are functional because they indicate rules. The examiner takes the position that even if they may have functional relationship to the game board they are “not unobvious relationship”.
 Examiner also takes the position that any differences residing in meaning and information conveyed by printed matter are not considered patentable subject matter ex parte Breslow 192 USPQ 431. In order to convey a desired message it would have been obvious to print any suitable printing on the game articles.
One of ordinary skills in art at the time the invention was made would have suggested printing any suitable instructional indicia to convey a desired message.
Response to Arguments

	With regards to the arguments directed towards the narrative form and replete with indefinite language, the claims must be definite in scope as to ascertain what the boundaries are for the protection being sought by patent are.  The “game playing components” limitations do not define which components exactly are constructed from treaded polypropylene film.  The terminology “characterized by the properties of durability, flexibility, adherence ability, permanent and erasable mark ability and portability” and “to enable efficient game play and teaching” do not define the bounds for the protection sought by patent. 
	With regards to the arguments against the rejections under 35 USC 103.  The examiner considers the cited art of record as teaching the claim limitations as noted supra.  Furthermore, the Citation to Ex Parte Gwinn (See MPEP 2111.05 B) clearly shows that the steps and/or process of playing a game are not drawn to the structure of the apparatus.  Limitations directed towards the indicia placed on cards, or the type of image displayed on a playing board are not seen to be functionally related to the substrate itself.  Additionally, the courts held that "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."  (See In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983))  Furthermore, reference In re Leshin where the courts held that the selection of a known material to make an apparatus of a type made of similar material prior to the invention was held to be obvious.  (See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960))  As such, the utilization of a specific material such as polypropylene film is known in the art and an obvious matter of design choice to one of ordinary skill in the art at the time of the invention.
	As such, the examiner is not persuaded by the applicant’s arguments.  The rejection applied supra are deemed to be proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503.  The examiner can normally be reached on Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711